UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-4115



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ANDRE MONTELL O’BRIEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(CR-03-387)


Submitted:   July 15, 2004                 Decided:   July 20, 2004


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant. Rose Mary Parham, Assistant United
States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Andre Montell O’Brien appeals his conviction after a jury

trial of possession of a firearm after having been convicted of a

crime    punishable   by    more   than    one   year   of   imprisonment,     in

violation of 18 U.S.C. § 922(g) (2000), and his 110 month sentence.

Counsel has filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), raising two potential issues, but stating

that, in his view, there are no meritorious grounds for appeal.                We

affirm.

            Counsel first suggests that the evidence was insufficient

to support O’Brien’s conviction.           A jury’s verdict must be upheld

on appeal if there is substantial evidence in the record to support

it.      Glasser v. United States, 315 U.S. 60, 80 (1942).                     In

determining whether the evidence in the record is substantial, we

view the evidence in the light most favorable to the government,

and inquire whether there is evidence that a reasonable finder of

fact    could   accept     as   adequate   and   sufficient     to   support    a

conclusion of a defendant’s guilt beyond a reasonable doubt.

United States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996) (en

banc).    In evaluating the sufficiency of the evidence, we do not

review the credibility of the witnesses and assume that the jury

resolved all contradictions in the testimony in favor of the

government.     United States v. Romer, 148 F.3d 359, 364 (4th Cir.

1998).    Our review of the record in this case convinces us that the


                                     - 2 -
evidence was sufficient to support O’Brien’s conviction.

            Counsel   also   questions    whether   the    district   court

properly applied the Sentencing Guidelines* in sentencing O’Brien.

Because O’Brien did not object to the presentence investigation

report, we review for plain error.       United States v. Vonn, 535 U.S.

55, 74-75 (2002); United States v. Martinez, 277 F.3d 517, 524-25

(4th Cir.), cert. denied, 537 U.S. 899 (2002).            We therefore must

determine whether (1) there was error; (2) that was plain; (3) that

affected O’Brien’s substantial rights; and (4) if the first three

criteria are met, whether we should exercise our discretion to

notice the error.      United States v. Olano, 507 U.S. 725, 732

(1993).    Our review of the record convinces us that the district

court correctly determined the applicable sentencing range under

the Guidelines.       To the extent O’Brien asserts error in the

district court’s decision to sentence him to a particular term of

imprisonment within the properly calculated Guidelines range, such

an exercise of discretion by the district court is not reviewable.

United States v. Porter, 909 F.2d 789, 794 (4th Cir. 1990).

            In his pro se brief, O’Brien raises three claims that he

received ineffective assistance of counsel.         Claims of ineffective

assistance of counsel are generally not cognizable on direct

appeal.    See United States v. King, 119 F.3d 290, 295 (4th Cir.

1997).    Rather, to allow for adequate development of the record, a


     *
      U.S. Sentencing Guidelines Manual (2002).

                                  - 3 -
defendant must bring his claim in a motion under 28 U.S.C. § 2255

(2000).   See id.; United States v. Hoyle, 33 F.3d 415, 418 (4th

Cir. 1994).   An exception exists when the record conclusively

establishes ineffective assistance. See King, 119 F.3d at 295. We

find that the record in the instant case does not conclusively

establish that O’Brien’s counsel was ineffective. Therefore, we do

not address this issue on direct appeal.     O’Brien may assert his

claim in a § 2255 habeas motion, if he so chooses.

          As required by Anders, we have examined the entire record

and find no meritorious issues for appeal.   Accordingly, we affirm

O’Brien’s conviction and sentence.      This court requires that

counsel inform his client, in writing, of his right to petition the

Supreme Court of the United States for further review.      If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.   Counsel’s motion

must state that a copy thereof was served on the client.         We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                           AFFIRMED




                              - 4 -